                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTII CAROLINA
                                 NORTIIERN DMSION
                                   No. 2:20-CV-88-D


MICHAEL WAYNE IDLL,                        )
                                           )
                              Plaintiff,   )
                                           )
                   v.                       )                              ORDER
                              )
BERTIE-MARTIN REGIONAL JAIL, )
                              )
                   Defendant. )


        On December 16, 2020, plaintiff, appearing pro se, filed a motion to proceed in forma

pauperis [D.E. 1]. Pursuant to 28 U.S.C. § 636(b)(l), this matter is referred to Magistrate Judge

Numbers for a memorandum and recommendation on the plaintiff's motion to proceed in forma

pauperis [D.E. 1], and for a frivolity review. On March 26, 2021, Judge Numbers issued a

Memorandum and Recommendation ("M&R") and recommended that the complaint be dismissed.

See [D.E. 6]. Neither party objected to the M&R.

        ''The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (alteration, emphasis, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted). If a party makes only general objections, de novo review is not

required. See Wells v. Shriners Hosp., 109 F.3d 198,200 (4th Cir. 1997). In "order to preserve for




             Case 2:20-cv-00088-D Document 7 Filed 04/22/21 Page 1 of 2
appeal an issue in a magistrate judge's report, a party must object to the finding or recommendation

on that issue with sufficient specificity so as reasonably to alert the district court of the true ground

for the objection." Martin v. Du:ffy. 858 F.3d 239,245 (4th Cir. 2017) (quotation omitted); United

States v. Midgette, 478 F.3d 616,622 (4th Cir. 2007).

       The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face ofthe record. See Diamond, 416 F.3d at 315. Thus, the court adopts the conclusion

in the M&R that plaintiff's complaint be dismissed.

       In sum, the court ADOPTS the conclusions in the M&R [D.E. 6], GRANTS plaintiff's

motion to proceed in forma pauperis [D.E. 1], and DISMISSES plaintiff's complaint.

        SO ORDERED. This 1 t. day of April 2021.



                                                            1:dms~~~\iBR ID
                                                            United States District Judge




                                       2
             Case 2:20-cv-00088-D Document 7 Filed 04/22/21 Page 2 of 2
